Reasons for Allowance

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 



2. The following is an Examiner's Statement of Reasons for Allowance: 

2(a). Claims 167-196 have been rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Maecker and Clark in view of Goding, and further in view of Gao (all of record); see section 4 of the previous office action (dated 10/26/2021).
 
Applicant traverses the rejection and presents supporting arguments at pages 5-12 of the Remarks.  In particular, Applicant argues at p. 6-7 that:
(i) the experimental results described in Example 5 of the specification demonstrate a synergistic effect of antagonistic anti-PD-L1 and anti-TIGIT antibodies in reducing tumor growth and increasing survival in mouse models of cancer, and established a state of tumor immunity which persisted after the cessation of treatment;
(ii) this synergistic effect was unexpected; and
(iii) the observed synergistic effect of anti-PD-L1 + anti-TIGIT antibodies can be extrapolated to the presently claimed method utilizing a combination of anti-PD-1 and anti-TIGIT antibodies, as supported by a cited publication by Pauken and Wherry.

Regarding item (iii), the examiner agrees that the state of the art at the time of filing would have recognized that therapeutic effects of an antagonistic anti-PD-1 antibody would most likely be very similar to those of an antagonistic anti-PD-L1 antibody.

Regarding item (iii), Applicant further argues at p. 10: 


The examiner recognizes that evidence pertaining to secondary considerations, such as unexpected results, does not necessarily control the obviousness conclusion. See MPEP 2145 and 716.01(d).

In the present case, the experimental data presented at least in Figures 7C-E, 10, 25, and 34, considered in the context of the knowledge in the art at time of filing (e.g. US Patent No. 9358289; see in particular e.g. claims 1-2 and Figures 21-26) demonstrate that outcomes of the claimed method are greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.  See MPEP 716.02(a)(I).

Accordingly, the claimed method is deemed to be novel and unobvious over the teachings of available art before the effective filing date of the claimed invention.  

The evidentiary references relied upon by Applicant are cited of record by the examiner:
Exhibit 1 – Pauken et al. (2014);
Exhibit 2 – Zhou et al. (2011);
Exhibit 3 – Quezada et al. (2013); and
Exhibit 4 – Levin et al. (2011).


2(b). Instant claims are subject to provisional rejections on the grounds of nonstatutory double patenting over the claims of copending Applications USSN 16975549, USSN 17/159063 and USSN 17/159128, published as US 20200399376, US 20210395366 and US 20220016243, respectively.

Given that these provisional nonstatutory double patenting rejections are the only rejections remaining in the present application, and that the ‘549, ‘063 and ‘128 applications are later-filed relative to the present application, the rejections are withdrawn to permit the present application to issue first.  See MPEP 804.



3. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644